Citation Nr: 1521963	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  05-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

In June 2007, the Board remanded the claim to the Appeals Management Center (AMC) to obtain the records associated with the Veteran's successful claim for disability benefits from the Social Security Administration (SSA).  Subsequently, in August 2009, the Board reopened the Veteran's claim and again remanded it to the AMC to obtain outstanding medical treatment records and to provide the Veteran with a VA examination.  In September 2011, the Board again remanded the claim for clarification of a medical opinion.

In August 2012, the Board denied the claim.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion for Remand (June 2013 Joint Motion), which was granted by the Court in June 2013.  The case was then returned to the Board for further consideration in accordance with the Joint Motion.

In March 2014, the Board once again denied the claim.  The Veteran also appealed this determination to the Court.  The parties filed a new Joint Motion in November 2014 (November 2014 Joint Motion) that was granted by the Court in an Order dated in December 2014.  The March 2014 Board decision concerning service connection for a back disability was vacated, and the case was again returned to the Board for further consideration in accordance with the latest November 2014 Joint Motion.

Thereafter, the case was reassigned to the undersigned.  Prior action by the Board in this matter was by a Veterans Law Judge (VLJ) other than the undersigned.

The Veteran has appointed a new representative in this matter since the case was last before the Board in March 2014.  In March 2014, the Veteran was represented in this matter before the Board by a private attorney, but he was represented by a different attorney in his appeal to the Court.  In December 2014, the Veteran filed a new VA Form 21-22a properly appointing the attorney who had represented him before the Court to now also represent him in the same matter before VA.  The December 2014 appointment expressly limits the scope of the representative's appointment to the issue of "Entitlement to service connection for a back condition" and no other issues.  In December 2014, the newly appointed representative attorney in this matter requested that a copy of the Board's "90-day letter" to the Veteran be sent also to the attorney.  The appropriate letter was sent to the Veteran and his new representative in January 2015.

The November 2014 Joint Motion notes that the Board issued two decisions on the same date in March 2014: one decision addressed the claim of entitlement to service connection for a back disability, and the second decision remanded two other issues (addressed in a separate decision because those matters featured a different representative assisting the Veteran).  The November 2014 Joint Motion expressly did not disturb the second Board decision from March 2014.  The Board is mindful of the issues addressed in the March 2014 Board remand (a petition to reopen a claim of entitlement to service connection for an acquired psychiatric disability, and a claim of entitlement to service connection for a bilateral leg disability), but the Board has determined that those issues are not properly before the Board at this time.  Those issues were remanded for the limited purpose of directing that the RO must issue a statement of the case (SOC) addressing the issues in accordance with the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999).  It appears that the RO has only recently had the opportunity to begin processing that remand, but an October 2014 letter to the Veteran indicated acknowledgment of the matter and that the necessary actions were proceeding.  As the Board is now remanding the service connection issue concerning the back, the Veteran's claims-file shall be returned to the Agency of Original Jurisdiction (AOJ), and the AOJ shall then have the opportunity to process the March 2014 remand of the psychiatric disability and bilateral leg disability issues.  (The Board cannot otherwise address those issues with another formal remand in this decision at this time, as the back disability issue addressed in this decision continues to feature a different representative than that appointed to represent the Veteran in the other matters.)

The Board notes that following the November 2014 Joint Motion and December 2014 Court Order, the Veteran's attorney submitted a new March 2015 private medical opinion in support of the Veteran's claim (and the Veteran submitted written testimony dated in March 2015).  The Board observes that the Veteran and his attorney have not expressed a desire to waive the Veteran's right to AOJ review of this new evidence.  Any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver); but see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

In any event, as discussed below, the directives of the November 2014 Joint Motion and December 2014 Court Order require the Board to consider whether a new VA examination or medical opinion is warranted.  As discussed below, the Board finds that the VA examination reports of record are not adequate for appellate review in this case, and a new VA examination / medical opinion is warranted.  The AOJ shall have the opportunity to review the entirety of the expanded evidentiary record when readjudicating the issue during the processing of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2014 Joint Motion found that the Board's (now vacated) March 2014 decision denied service connection for a back disability based upon analysis that the November 2014 Joint Motion found "did not properly consider the evidence of record."  In this regard, the November 2014 Joint Motion noted that the Board found "the first medical evidence of low back pain was recorded in October 1981" and that "when the Veteran first reported back pain in October 1981 during the course of treatment, he did not mention any continuing symptoms since service."  The November 2014 Joint Motion found that "contrary to the Board's finding, the October 1981 VA medical record reflects that Appellant's low back pain was 'recurrent' and also reflects, in part: '... treated for this cond[ition] while in the Army.'"  The November 2014 Joint Motion explains that "this VA medical record is contrary to the Board's finding" and that "the parties agree that this medical record is significant because the Board found it to be a part of the 'inconsistencies [that] further weigh against the Veteran's credibility as to pertinent symptomatology since service.'"  The November 2014 Joint Motion explains that "the parties agree that remand is warranted for the Board to provide an adequate statement of reasons or bases for its determination, properly considering the October 1981 VA medical record."

As part of the need to provide a more adequate statement of reasons and bases, the November 2014 Joint Motion directs that "the Board should determine whether a new VA examination or medical opinion is warranted."  In this regard, the November 2014 Joint Motion directed attention to the fact that 

the Board relied on an October 2011 VA addendum opinion, which it found to be "highly probative."  ....  In this VA addendum opinion, the examiner opined that "it is my opinion that back conditions are less liekly [sic] as not (less than 50/50 probability) caused by or a result of military service" in part because the back complaint reported in service "was acute and transitory which improved with proper treatment given" and "no evidence of treatment within 1 year after discharged from service."

The November 2014 Joint Motion finds that "the examiner's rationale does not appear to consider the fact that the October 1981 VA medical record reflects that the low back pain was 'recurrent' and contains a reference to treatment 'for this condition while in the Army.'"  The November 2014 Joint Motion directs that "the Board should consider whether a new VA [] examination or medical opinion is warranted in this case that fully discusses Appellant's medical history, to include the October 1981 VA medical record."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

With careful consideration of the November 2014 Joint Motion and circumstances of this case, the Board is unable to find that properly informed final appellate review with an adequate statement of reasons and bases may proceed at this time without providing the Veteran with a new VA examination and/or medical opinion addressing the key medical questions with consideration of all the pertinent evidence in this case.

The Board notes that following the November 2014 Joint Motion and December 2014 Court Order, the Veteran's attorney submitted a new March 2015 private medical opinion in support of the Veteran's claim (and the Veteran submitted written testimony dated in March 2015).  As discussed above, the Board notes that the Veteran and his attorney have not expressed a desire to waive the Veteran's right to AOJ review of this new evidence.  In any event, in light of the directives of the November 2014 Joint Motion and December 2014 Court Order, the Board must consider whether a new VA examination or medical opinion is warranted.  For the reasons presented in the November 2014 Joint Remand, the Board finds that the VA examination report currently of record cannot be considered adequate for the purposes of appellate review at this time.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  No new and adequate VA medical opinion has been otherwise added to the record following the October 2011 VA medical opinion in this case, and thus the Board must satisfy the directives of the November 2014 Joint Motion with a determination that a new VA examination / medical opinion is warranted in order to provide an adequate VA examination / medical opinion on this issue.  The AOJ shall have the opportunity to review the entirety of the expanded evidentiary record when readjudicating the issue during the processing of this remand.

Finally, the Board observes that the Veteran's claims-file has accumulated a substantial quantity of documents, including written statements and medical records, some of which are in the Spanish language.  Some of these documents have been translated into the English language for the record, but it appears a new review of the claims-file for the purpose of identifying Spanish documents requiring translation is warranted.  The San Juan RO shall have the opportunity to ensure that all documents requiring translation from Spanish to English are appropriately addressed during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that there are English language translations of record for all Spanish language documents in the Veteran's claims-file.

2.  The AOJ should obtain for the record an up-to-date set of the appellant's VA medical reports generated since the last such update of the claims-file, obtaining reports pertaining to treatment the appellant has received for the back disability on appeal (obtaining any reports not already associated with the claims file).

3.  The AOJ should also arrange for the Veteran's claims-file to be forwarded to a physician, preferably an orthopedic specialist, if available, (with a new VA orthopedic examination of the Veteran arranged, if determined to be necessary) to determine the likely etiology of his current back disabilities.  It would be helpful for the orthopedic specialist to document that he/she is an orthopedic specialist and provide qualifications related thereto.  

The examiner must review the record in conjunction with the examination.  Based on a review of the record (and examination of the Veteran, if one is conducted), the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any back disability diagnosed in the Veteran was caused or manifested during his military service.  The purpose of this new medical opinion is to more adequately address and account for the pertinent medical evidence, specifically the contents of an October 1981 VA medical record, in compliance with the terms of the November 2014 Joint Motion for Remand and December 2014 Court Order.

The examiner is asked to express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50% likelihood), or "less likely than not" (less than 50% likelihood) that any back disorder currently diagnosed in the Veteran is related to his active military service.  The VA examiner must specifically consider and discuss as necessary the significance of:  (a) the November 1975 in-service complaint of left hip pain that radiated to the Veteran's lower back, (b) the July 1975 in-service complaint of tightening and aching of his lower back, (c) the October 1981 VA medical record noting "recurrent" low back pain that had been "treated ... while in the Army," and (d) the March 2015 medical opinion provided by a private physician that expressed, in part, that "it is more likely than not that [the Veteran]'s degenerative back disease is related to injuries sustained in service."  (The examiner is asked to please express agreement or disagreement, including explanation for such, with the March 2015 private medical opinion.)

The opinion must consider any competent and credible lay statements or reports of injury and symptoms of back pain / symptoms; that is, the mere absence of contemporaneous medical records is not in and of itself sufficient rationale to support a conclusion that there was no symptomatology at a given time.  The examiner must explain the rationale for all opinions provided, citing the pertinent facts and medical principles involved.

4.  The AOJ should ensure that all development outlined above is completed, and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




